DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on June 25, 2020 is entered.
	Claims 1-3 and 5-51 have been canceled.
	Claim 4 is pending and currently under consideration.

REASONS FOR ALLOWANCE

3.	The following is an Examiner's Statement of Reasons for Allowance: 

The recited modified CD16b polypeptide comprising amino acid substitution L136A in SEQ ID NO:1 is free of the prior art. While CD16b polypeptide (SEQ ID:1) is known, the mutation L136A within SEQ ID NO:1 is free of the prior art. As such, the claimed method of generation a modified polypeptide of SEQ ID NO:1 by substitution amino acid a leucine at residue 136 with alanine for decreased non-specific reactivity and increased specific reactivity with anti-CD16b antibody or CD16b polymorphic specific antibody is free of the prior art.

Accordingly, claim 4 is deemed allowable. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hibbs et al. (Journal of Immunology, 1994, 152:4466-4474) teach purified FcγRIIIb polypeptide mutants (e.g. see Mutagenesis in left col. in page 4467 and Table 1 in page 4469).  Hibbs et al. teach that some of the mutants mutated in regions 124-131 abolished binding to IgG1 and IgG3 (e.g. see last paragraph in left col. in page 4468). Hibbs et al. do not teach the recited mutant --- SEQ ID NO:1 comprising amino acid substitution L136A.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644